Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.  Applicant asserts:
That support for “wherein based on the one or more resource elements to be rate matched around are excluded from the determined total number of resource elements allocated for the PDSCH transmission” can be found in the specification ([0233] and [0235].
The Examiner respectfully appreciates Applicant’s indication of what is to be considered as support for the aforementioned limitation.  However, the cited passages of the specification merely indicate rate matching around number representing the total number of allocated resources excludes those resources that are skipped (emphasis added).  At best, the cited passages merely provide support for a transmitter/receiver to avoid/ignore transmission/reception of a signal on a channel resource indicated as being rate matched around as per a DCI. 
The Examiner invites Applicant to contact the Examiner for further clarification and/or to determine suitable language that would be supported by the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-43 and 54-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly Claims 35 and 43 recite, “wherein based on the one or more resource elements to be rate matched around are excluded from the determined total number of resource elements allocated for the PDSCH transmission.”  However, upon review of the specification, Examiner is unable to find any disclosure indicating that the number of resources used to determine a TBS is based on a number that excludes those resources that are rate matched around.  The Examiner invites Applicant to specifically point out in the specification any enabling disclosure.  The remaining claims are similarly rejected by nature of their dependency upon either of claims 35 and 43.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415